DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 11/18/2021.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 

Claim Objections
Claim 9 is objected to because of the following informalities:  amend “and electrically” to –and the electrically- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 recites the limitations “A surgical device….wherein current flows into a first layer of the inner layer and the outer layer, into and through the bottom layer, and from the bottom layer into, through, and out of a second layer of the inner and outer layer”, making it a claim that is directed to neither a “process” nor a “machine”, but rather embraces or overlaps two different statutory classes of invention (product and process) due to the active verb “flows”.  See MPEP 2173.05(p)II.
Claims 2-15 depend from claim 1 and are thus also rejected.
Claim 16 recites the limitations “A surgical device…wherein current flows radially, toward or away form a center of the cutting element”, making it a claim that is directed to neither a “process” nor a “machine”, but rather embraces or overlaps two different statutory classes of invention (product and process) due to the active verb “flows”.  See MPEP 2173.05(p)II.
Claims 17-20 depend from claim 16 and are thus also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “A surgical device….wherein current flows into a first layer of the inner layer and the outer layer, into and through the bottom layer, and from the bottom layer into, through, and out of a second layer of the inner and outer layer”, making it a claim that is directed to neither a “process” nor a “machine”, but rather embraces or overlaps two different statutory classes of invention (product and process) due to the active verb “flows”.  It is unclear if the claim is a product or a process claim.  See MPEP 2173.05(p)II.  
Claims 2-15 depend from claim 1 and are thus also rejected.
Claim 5 recites the limitation “conduct electrical current” in ll. 2; however, claim 1, upon which claim 5 depends, recites the limitation “current flows”.  It is unclear if the “electrical current” of claim 5 and the “current” of claim 1 are the same as or different from one another.  For purposes of examination, they will be interpreted as being the same. The Examiner notes that claim 5 implicitly recites a configurable connection of the cutting element to a power source that provides the current. 
Claim 16 recites the limitations “A surgical device…wherein current flows radially, toward or away form a center of the cutting element”, making it a claim that is 
Claims 17-20 depend from claim 16 and are thus also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller (2011/0071524). 
Concerning claim 16, as illustrated in Fig. 1-3b & 15, Keller discloses a surgical device for tissue cutting (device 50; [0043]), the device comprising: 
a reversibly collapsible supporting element (cutting element support ring 70 deforms to enter insertion tube 4; [0043], [0046], [0072]); and 
a reversibly collapsible cutting element attached to the supporting element, the cutting element comprising an electrically conductive surface layer on a surface of the supporting element, wherein the electrically conductive surface layer is configured to conduct an electrical current that causes a temperature increase in the electrically conductive surface layer for cutting the tissue (cutting element 60 with tabs 71 that anchor it to the support ring 70 deforms to enter insertion tube 4 and is connected to electrical lead ends 53, 76 to heat to cut tissue; [0043], [0046-0047], [0051], [0072]); and
wherein current flows radially, toward or away from a center of the cutting element (current flows around the ring radially, toward and away from a center, such as a point on the center width, of support ring 70).
Keller fails to specifically disclose the electrically conductive surface layer comprises an insulator configured to couple to the supporting element and to insulate the electrically conductive surface layer from the supporting element.  Keller teaches that the cutting element (60) can be glued to supporting element (70), but fails to disclose a specific glue for this attachment; however, Keller further teaches using an insulative glue (clear silicone II RTV sealant, from GE.RTM) to attach the supporting element (70) to a suction cup.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Keller such that the surface layer comprises an insulator such as the attachment/bonding glue taught by Keller configured to couple to the supporting element and to insulate the electrically conductive surface layer from the supporting element in order to provide the benefit of attaching the supporting element and the conductive layer as taught by Keller ([0075]).  The locations of the glue between the supporting element (70) and cutting element (60) would naturally be insulated from one another. 

Claims 1-6, 10-12, 14 & 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller (2011/0071524) in view of Ben-Nun et al. (2011/0213359) and Parins et al. (5,603,711). 
Concerning claim 1, as illustrated in Fig. 1-3b & 15, Keller discloses a surgical device for tissue cutting (device 50; [0043]), the device comprising: 
a reversibly collapsible supporting element (cutting element support ring 70 deforms to enter insertion tube 4; [0043], [0046], [0072]); and 
a reversibly collapsible cutting element attached to the supporting element (cutting element 60 with tabs 71 that anchor it to the support ring 70 deforms to enter insertion tube 4; [0043], [0046], [0072]).
Keller fails to disclose the cutting element comprising: an electrically conductive outer layer on an outer diameter of the supporting element, the electrically conductive outer layer having a first thickness, an electrically conductive inner layer on an inner diameter of the supporting element, the electrically conductive inner layer having the first thickness, and a bottom layer on a bottom edge of the supporting element, the bottom layer having a second thickness, wherein the first thickness is thicker than the second thickness, the bottom layer configured to conduct an electrical current between the electrically conductive outer layer and the electrically conductive inner layer.  However, Ben-Nun et al. disclose a surgical device (10) for cutting tissue comprising a reversibly collapsible cutting element (30i) attached to a supporting element (48). Ben-Nun et al. further disclose the cutting element (30i) comprising an electrically conductive outer layer (31a, b) on an outer diameter, the electrically conductive outer layer having a first thickness, an electrically conductive inner layer (33a,b), the electrically conductive inner layer having the first thickness, and a bottom layer on a bottom edge (32a,b), the bottom layer having a second thickness, wherein the first thickness is thicker than the second thickness (bottom edge 32a,b have a reduced width with respect to inner and outer layers 31a,b & 33a,b), the bottom layer configured to conduct an electrical current between the electrically conductive outer layer and the electrically conductive inner 
Keller in view of Ben-Nun et al. fail to disclose wherein the inner layer, the outer layer and the bottom layer comprise an insulator configured to couple to the supporting element and to insulate the inner layer, the outer layer, and the bottom layer from the supporting element.  However, Parins et al. disclose a supporting element (32 or 34) insulated from an electrically conductive outer, inner and bottom layer (44 or 46) by an insulator (40 or 42).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Keller in view of Ben-Nun et al. such that the inner layer, the outer layer and the bottom layer comprise an insulator configured to couple to the supporting element and to insulate the inner layer, 
The modified in invention of Keller in view of Ben-Nun et al. and Parins et al. teach a device that is configurable with appropriate connection(s) of the layers to a power source such that current flows into a first layer of the inner layer and the outer layer, into and through the bottom layer, and from the bottom layer into, through, and out of a second layer of the inner and outer layer.  
Concerning claim 2, Keller discloses the cutting element (14) to be circular in shape (Fig.1). 
Comprising claim 3, Keller discloses a suction cup (67) attached to the supporting element (70) ([0072]; Fig. 15-16).
Concerning claim 4, Keller in view of Ben-Nun et al. fail to disclose the bottom layer having a thickness of 10-200 angstroms. It would have been an obvious matter of design choice to size the bottom layer with a thickness of 10-200 angstroms, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Concerning claim 5, Keller discloses the device (Fig. 15) capable of having a configurable connection of the cutting element to a power source that provides conducting electrical current as (1) a single electrical current pulse, or (2) a series of electrical current pulses ([0047]). 
Concerning claim 6, Ben-Nun et al. further disclose the outer layer (31a,b) coupled to a first lead (20) to conduct electrical current to the outer layer (31a,b) and to 
Concerning claim 10, Keller in view of Ben-Nun et al. fail to disclose the supporting element has a thickness of 25-50 microns at a portion of the supporting element between the outer layer and the inner layer. It would have been an obvious matter of design choice to size the supporting element to have a thickness of 25-50 microns at a portion of the supporting element between the outer layer and the inner layer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Concerning claim 11, Keller discloses the supporting element (70) composed of an elastic material ([0054]). 
Concerning claim 12, Keller discloses at least a portion of the supporting element (70) is coated with an adhesion material (glue) ([0078]). 
Concerning claim 14, Keller discloses the device to comprise a capsulotomy device (10) (Abstract). 
Claim 18 is rejected upon the same rationale as applied to claim 1. 
Claim 19 is rejected upon the same rationale as applied to claim 1. 
Claim 20 is rejected upon the same rationale as applied to claim 3. 

Allowable Subject Matter
Claims 7-9, 13, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, neither alone nor in combination, discloses a surgical device for cutting tissue comprising a reversibly collapsible cutting element attached to a reversibly collapsible supporting element comprising the claimed layers/coatings of materials.

Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. 
In response to Applicant's argument that the prior art references teach devices where current moves circularly around the bands and lacks the geometry comparable to the device of claim 1, a recitation of the intended use of the claimed invention (i.e., “wherein current flows…”) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
In this case, the claims fail to recite any type of lead wire connection of the conductive layers to a power source providing the current such that the current is configured to flow in the desired direction as claimed.  Thus, the prior art structures are configurable such that lead wires are connected to the conductive layers and an appropriate power source to provide the desired current flow.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794